United States Court of Appeals
                               For the First Circuit

Nos.   07-1868
       07-2005

                          RÍO MAR ASSOCIATES, LP, SE, ET AL.,

                           Defendants/Cross-Plaintiffs, Appellants,

                                               v.

                            UHS OF PUERTO RICO, INC., D/B/A
                            HOSPITAL SAN PABLO DEL ESTE,

                                 Cross-Defendant, Appellee,
                                   __________________

                                MYRELLA S. FIORENTINO,

                                      Plaintiff, Appellee.



                                      ERRATA SHEET

       The opinion of this Court issued on April 10, 2008, is amended as follows:


       On page 7, re-number footnote 2 to footnote 1 and re-number subsequent footnotes
accordingly.